Hart, J., (after stating the facts). It is a well settled general rule that when a defendant has violated a duty imposed upon him by the common law he should be held to be liable‘to every person injured whose injury is the natural and probable consequence of the misconduct. Hence, in our consideration of this case, we are first met with the proposition of whether or not the negligence of appellants in leaving the dynamite caps near the spur track, which was frequented by children, was the proximate cause of the injury. As was said by this court in the case of Martin v. Railway Co., 55 Ark. 510, and later approved in the case of James v. James, 58 Ark. 157, there must be a direct connection between the neglect of the defendant and the injury. That its connection must be something more than one of a series of antecedent events without which the injury would not have happened. It is a well settled general rule that if, subsequent to the original negligent act, a new cause has intervened, of itself sufficient to stand as the cause of the injury, the original negligence is too remote. The difficulty arises in each case in applying the principle to a given state of facts. Counsel for appellee mainly rely upon the case of Harriman v. Pittsburgh, C. & St. L. R. Co., 12 N. E. (Ohio) 451, to establish their contention that the negligence of the appellants in leaving the caps on the spur track was the proximate cause of the injury. Other cases are cited by them to sustain their position, but they chiefly' turn upon the question of the contributory negligence of the plaintiff. The facts and the gist of the holding of the court in the Harriman case are fairly stated in the syllabus, which is as follows: “A train of cars, passing over some signal torpedoes, left one unexploded, which was picked up by a boy nine years old at a point on the track which he and other children, in common with the general public, had long been accustomed to use as a crossing, with the knowledge and without the disapproval of the company. Pie carried it into a crowd of boys near by, and, not knowing what it was, attempted to open it. It exploded, and injured the plaintiff, a boy 10 years of age. Held, that the act of the boy who picked up the torpedo was only a contributory condition, which the company’s servants should have anticipated as a probable consequence of their negligence in leaving the torpedo where they did, and that that negligence was the direct cause of the injury suffered by the plaintiff.” There the child did a perfectly natural thing for a boy to do. He found what appeared to be an attractive plaything. He at .once carried it over to his playmates, and exhibited it to them. He then began to try to open it, so that they might learn what it contained. In doing this the explosion occurred which caused the injury. The result was the natural sequence of antecedent events, and ought to have been anticipated by any person of ordinary care and prudence. In the present case the facts are practically undisputed. Charlie Copple’s father was an employee of a company engaged in a similar business to that of appellant company. Naturally, his avocation and the proximity of his residence to the mines made both himself and his wife familiar with the nature of explosives. True, Mrs. Copple says that she did not know what the shells contained, but she did know that they were shells for some kind of explosives, that her son brought them home, and that he played with them. She admits that when he would leave them on the floor she would pick them up and lay them away for him. This continued for a week, and then, with her knowledge, he carried them to school. Her course of conduct broke the causal connection between the original negligent act of appellant and the subsequent injury of the plaintiff. It established a new agency, and the possession by Charlie Copple of the caps or shells was thereafter referable to the permission of his parents, and not to the original taking. Charlie Copple’s parents having permitted him to retain possession of the caps, his further acts in regard to them must be attributable to their permission, and were wholly independent of the original negligence of appellants. This is but an application of the well established general rule that, to charge a person with liability for damages, the negligence alleged must be found to have been the proximate cause of the injury to the plaintiff. This case has given us much concern, and we have examined many cases illustrating the application of the general rule. It is useless to review them; for most of them recognize and approve the general rule, and as the facts in each case are different a review of them would add nothing to the opinion. The leading cases on the subject are cited in the respective briefs of the attorneys in this case. As above stated, the evidence speaking on the question.is undisputed, and, having determined that the -intervening act of Charlie C-opple’s parents in permitting him to retain in his possession the caps broke the causal connection between the original wrongful act of appellants and the subsequent injury of the plaintiff, 'there is nothing to submit to the jury. The judgment is therefore reversed, and the cause dismissed. Wood, J., not participating.